PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/151,431
Filing Date: 4 Oct 2018
Appellant(s): WATSON et al.



__________________
Bradford C. Schulz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/22/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/1/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
(2) Response to Argument
In pg.6-7, the Appellant argues in regards to the 112 new matter rejection, 
With respect to the changes to the GAN, the specification describes a dataset generator for generating synthesis models that incorporate GAN changes. See Specification, j [062]- [067], and Figures 2 and 13. The dataset generator sends a request to the model optimizer for generating a model (blue 201 below), and the model optimizer (red 107 below) determines specific parameters for the model, including layers of the GAN model if necessary. /d., JJ [062]- [063]. For instance, the “data model generation request can include data and/or instructions
describing the type of data model to be generated.” /d., | [062]. And “the data model generation request can specify a general type of data model (e.g., neural network, recurrent neural network, generative adversarial network, kernel density estimator, random data generator, or the like) and parameters specific to the particular type of model (e.g., the number of features and number of layers in a generative adversarial network or recurrent neural network).” /d., { [062] (emphasis added). 



	Next, the Examiner would like to remind the Appellant that the argument is not against any single limitation, but the entire repetitive process found in claim 1. Even if the individual limitations can be found within the specification, the combination of all the cited limitations in a repetitive process are what is rejected as new matter, not any single limitation in a vacuum. 
Appellants argument appears to be that the Specification supports making changes to the Generative Adversarial Network (GAN), and cites paragraphs 062-067 as well as figures 2 and 13 somehow support the adjusting of layers in a repetitive process. Figures 1 and 13 at no time discuss any aspects of manipulating the layers of a GAN in a repetitive process. There is no discussion of adjusting layers in either figure, and therefore the rejection should be maintained as shown in the previous office action. 
As for paragraphs 062-067, these paragraphs make no reference to a repetitive process. These paragraphs denote the creation of the initial model. Paragraph 062 denotes selecting the type of model. 
Paragraph 063 denotes initial generation/training of the model. This includes selection of number of layers. Note, this is not “Adjusting a number of layers in the generative adversarial network based on the correlation requirement.” This is merely selecting the model parameters. There is no repetitive process, no correlation requirement, and no adjustment, as this is the initial generation of the model.  Therefore there is no support in this paragraph for adjusting the number of layers in a GAN in a repetitive process, as the GAN is being created in this paragraph.

Paragraph 065 discusses how the newly generated model operates and places it into three different categories. Here there is discussion of correlation/similarity, but it is only done to denote which category the newly made model can be placed in. Once again, there is no repetitive process, no correlation requirement, and no adjustment to the model.
Paragraph 066 discloses the User evaluating the performance of the GAN and thereby adjusting the number of layers. This is hypothetically done in regards to the User’s correlation needs. However, there is no repetitive process here, and the system is not making this decision, the User is deciding if the newly made model requires a change to the number of layers of the GAN. Once again, there is no repetitive process here, merely an evaluation of the original training of the model, and the User’s decision on whether the current model is performing to the User’s liking.
Paragraph 067 states that the trained model is further evaluated for “governance criteria” and there is no discussion of a repetitive process, correlation requirement, or adjustment of layers.
As shown above, paragraphs 063-067 disclose the original training of the algorithm. There is no discussion of a repetitive process as required by the cited claim limitations, and any adjustment of layers is performed based upon the User’s request, not upon a correlation requirement by the system. 
In pg.8, the Appellant argues in regards to the 112(a) rejection, 
And the dataset generator further trains the data model by model optimizer 107, “which can be configured to select model parameters 

In response, the Examiner maintains the rejection as shown in the previous office action. Once again, the argument is not whether or not these individual limitations are met by the specification. It is whether the repetitive process in the claim is met by the specification. There is no argument that changes can be made to the GAN. However, paragraph 063 and the surrounding paragraphs does not denote a repetitive process. Nor does this paragraph denote an adjustment of the GAN, it denotes the initial creation of the GAN with the system selecting a number of layers, not adjusting a number of layers. Therefore the rejection should be maintained as shown in the previous office action.
In pg.8, the Appellant further argues in regards to the 112(a) rejection,
With respect to correlation-based changes to the GAN, the specification further discloses generating models with degrees of correlation with the original data. For instance, the system may “provide instructions for improving the quality of the synthetic data model . . . reflecting
less correlation or similarity with the original data,” by changing the “models’ parameters to make them perform worse (e.g., by decreasing number of layers in GAN models, or reducing the number of training iterations), or inversely to “have better quality” by changing “the models’ parameters to make them perform better (e.g., by increasing number of layers in GAN models, or increasing the number of training iterations).” /d. {[065]-[066] (emphasis added).

In response, the Examiner maintains the rejection as shown in the previous office action. As discussed above, this paragraph denotes the User designating changes to the GAN. The User can select for the GAN to have more or less layers, not the system. Furthermore, this is not part of a repetitive process, but a decision made outside the system by the User. Once again, there is no question that the specification denotes adjusting the number of layers of the GAN. This isn’t even a correlation requirement known by the system, the User thinks about whether the correlation level meets their requirements, then the User makes the changes. “If a user requires User is the one evaluating and changing the parameters of the model, not the system. Once again, the rejection is based on the repetitive process found in claim 1, not the individual limitation. Paragraphs 065-066 make no discussion of a repetitive process, and merely denote the User performing the evaluation and changing of the model, not the system. Therefore the rejection should be maintained as shown in the previous office action.
In pg.8, the Appellant further argues in regards to the 112(a) rejection, 
With respect to repeating the correlation-based changes, and further globally addressed below, the specification further discloses repeating generating synthesis models that incorporate GAN changes. For instance, Figure 13 demonstrates an exemplary dataset generator 1307 and model optimizer 1303 for repeatedly generating synthesis models with GAN changes. Jd. J] [0139]-[0152]. The system “can be configured to... . repeatedly switch[ ] data models of the reference data stream . . . at a predetermined time.” /d. ¥ [0152]. <EXAMINERS NOTE: Appellants cite an edited version of Figure 13 with a cyclical image placed upon it that was not in the original drawing> 

In response, the Examiner maintains the rejection as shown in the previous office action. First, Appellants argue that the actions taking place in paragraphs 062-067 are somehow repeated in paragraphs 0139-0152 and Figure 13 by a single citation, “The system ‘can be configured … repeatedly switch[] data models of the reference data stream … at a predetermined time’.” First, the Examiner will cite the entire unedited sentence Appellant is citing. 
“System 1300 can be configured to track the reference data stream by repeatedly switching data models of the reference data stream. In some embodiments, dataset generator 1307 can be configured to switch between synthetic data models at a predetermined time, or upon expiration of a time interval.” 
User, would be involved in this repetitive process is simply incorrect. If this were so, the system would have to have the user on hand at every predetermined time in order to evaluate and change the synthetic model. Since this paragraph fails to actually disclose any adjustment of the layers of the model in a repetitive process, the rejection should be maintained as shown in the previous office action.
In pg.10, the Appellant argues in regards to the 112(a) rejection, 
	The Office, alleges that the specification “fails to discuss adjusting the layers of the generative adversarial network.” /d.; see also Advisory Action, p. 3 (the Office reorganizes these two issues into one issue characterized as the “adjustment of the layers is based on the
correlation requirement”). This allegation is erroneous because the specification supports adjusting the GAN layers.


In response, the Examiner maintains the rejection as shown in the previous office action. Once again, the Appellant argues a particular limitation when it is the repetitive process, not the individual limitation of that process, which has been rejected under U.S.C. 112(a) as new matter. As discussed above, there is no question that the specification denotes adjusting the layers of the GAN. The new matter is that this is a repetitive process performed by the system. The cited paragraphs make no discussion of the system adjusting the layers of a GAN, it is the User who does it (see instant specification, paragraph 066) and it is not a part of any repetitive process, let alone the one nearly one hundred paragraphs away in 0152.  Therefore the rejection should be maintained as shown in the previous office action. 
In Pg.10, the Appellant further argues in regards to the 112(a) rejection, 

	With respect to adjusting the layers of the GAN, as discussed above, the specification describes the multi-step model training process incorporating the dataset generator and the model optimizer. Again, the model optimizer 107 “can be configured to select model parameters (e.g., number of layers for a neural network).” Specification, | [063] (emphasis added). And the system may “provide instructions for improving the quality of the synthetic data model .. . reflecting less correlation or similarity with the original data,” by changing the “models’ parameters to make them perform worse (e.g., by decreasing number of layers in GAN models, or reducing the number of training iterations), or inversely to “have better quality” by changing
“the models’ parameters to make them perform better (e.g., by increasing number of layers in GAN models, or increasing the number of training iterations).” /d. §[065]-[066] (emphasis added).

	Thus, the specification discloses adjusting the layers of the GAN.

In response, the Examiner maintains the rejection as shown above. As far as the Examiner can tell, the Appellants argument is that paragraph 0152 makes use of the model optimizer and the Dataset generator, and therefore they should include the entirety of the process included in paragraphs 062-067. This is simply incorrect. Just because the model optimizer is used during creation to select the number of layers when generating a new model, and the User can adjust the number of the layers in the model to their liking does not mean the specification discloses making use of those actions when discussing the repetitive process in paragraph 0152. There is no discussion of User interaction here required to adjust the number of layers as shown in paragraph 066. There is no discussion of adjusting layers in paragraph 0152. Simply because a program is capable of performing an action does not mean the specification discloses that action being performed in a particular repetitive process that it is not a part of. Since there is no evidence in paragraphs 0152 or paragraphs 062-067 of adjusting layers of a GAN during the repetitive process of 0152, the rejection should be maintained as shown in the previous office action. 
In pg.10-11, the Appellant argues in regards to the rejection under U.S.C. 112(a), 

a repetitive process done at predetermined time intervals”). This allegation is erroneous because the specification describes repeating the steps on a periodic basis.

With respect to these above training steps incorporated into an iterative process, the specification describes both user involvement and repeating the steps on a periodic basis. For instance, the user may request different parameters based on a correlation factor, and the model optimizer adjusts the parameters such as the claimed layers. Specification, J] [021], [065], [066]. Additionally, the Office recognizes that the specification, [J [062 ]-[067], discloses a process for adjusting layers of GANs that includes an interface, a model optimizer, a database, a dataset generator, computing resources, and a model storage. See Advisory Action, p. 3 (emphasis added). These are the same components—most notably the model optimizer and the dataset
generator—that the specification further discloses are incorporated into the model generation steps that may be repeated on a periodic basis. /d., § [0152], compare Figures 2 and 13. For example, the specification describes “repeatedly switching data models” wherein the switching between synthetic data models includes updating the dataset generator with synthetic data model from the model optimizer. Id (emphasis added). The specification further describes “updating the
new synthetic data model” on a continued and repeated basis. /d.


In response, the Examiner maintains the rejection as shown in the previous office action. Once again, the Appellant is attempting to link together two separate areas simply because they make use of the same labeled objects in the specification. A processor is used in the specification to perform all the actions here, but every action taking place in the specification is not available to be performed during the repeating process of paragraph 0152. Paragraphs 021 makes no discussion of adjusting layers of a GAN, let alone discusses performing them in a repetitive process in paragraph 0152. Paragraphs 065-066 denote a User adjusting the layers of a GAN at their own discretion based upon their personal opinion of the performance of the GAN. Neither of these actions are discussed in the repetitive process of paragraph 0152. Simply because two associated programs, the model optimizer and the Dataset generator, are used in this paragraph does not mean that every action ever performed by these programs is included in the repetitive User at the User’s discretion, with no mention of any relationship to the repetitive process of paragraph 0152. Therefore the rejection should be maintained as shown in the previous office action. 
In pg.11-12, the Appellant argues in regards to the rejection under U.S.C. 112(a), 
The Office alleges that the specification does not disclose “updating old models.” Office Action, 6; see also Advisory Action, p. 3 (the Office characterizes this issue as a “process [ ] performed on a current data model taken from model storage”). This allegation is erroneous because the specification supports updating old models. With respect to updating old models, and as a preliminary matter, the claim calls for “generating a synthetic data stream that tracks the reference data stream, wherein the tracking comprises repeatedly updating data models of the reference data stream at predetermined time
intervals.” (Emphasis added). The claim language does not recite updating “old” models, as apparently interpreted by the Office. Office Action, 6 (“The discussion of updating is in regard to replacing old models with new models, not with updating old models”).

In response, the Examiner maintains the rejection as shown in the previous office action. The Appellant appears to be arguing that the claim does not require “updating old models” and therefore the Examiner is adding in limitations that are not called for. The claim calls for: “Retrieving, from a model storage, a current data model of the reference data stream, the current data model comprising a generative adversarial network; adjusting a number of layers in the generative adversarial network.” This clearly discloses that the claim is calling for a GAN that has already been made, as it is retrieved from a model storage. The use of the adjective “old” is to show that this claim requires that the GAN already exist, not that it be made new at that time. Therefore the claim explicitly requires that the GAN be “old” as it is retrieved from storage, not created new at that time. Therefore the rejection should be maintained as shown in the previous office action. 
In pg.12, the Appellant further argues in regards to the 112(a) rejection, 

Nevertheless, the specification describes updating old data models as interpreted by the Office. For instance, at § [0152] the specification discloses “updat[ing] the current synthetic data model” (i.e. which becomes the old model after updating) through an iterative process as
discussed above. Specification, J [0152] (emphasis added). At § [0152], the specification further discloses training the current and/or the new synthetic models by the “model optimizer 1303 [ ] provision[ing] computing resources 1304 with a synthetic data model for training using a new set of training data.” /d. The model optimizer can be configured to switch back and forth between feeding “an old model to a current model every hour, day, week, or the like.” /d. In addition to
the iterative switching and training, the model optimizer “can be configured to select parameters (e.g., number of layers for a neural network).” /d., § [0063]. Thus, the specification describes
ample functionality for these claim elements through a model optimizer that may “update” the current model and/or the new model with training data, as well as, selecting layer parameters— disclosing the “adjusting a number of layers” element.

In response, the Examiner maintains the rejection as shown in the previous office action. Once again, the Appellant is attempting to merge multiple areas of the specification into one paragraph using single words. Paragraph 0152 calls for providing a synthetic data model for training using a new set of training data. There is no discussion here about pulling a model from storage and providing it with new training data. There is nothing here which denotes adjusting the layers of a previously made model that was pulled from storage as required by the claim. The claim specifically requires: “Retrieving, from a model storage, a current data model of the reference data stream, the current data model comprising a generative adversarial network; adjusting a number of layers in the generative adversarial network based on the correlation requirement.” Paragraph 0152 never discloses pulling a data model from storage and then training it with additional data. Even if it did, the adjusting of layers in paragraph 0066 is performed by the user, not by the training process. The discussion in paragraph 063 is in relation to creating a brand new model, not working on one pulled from storage. Once again, paragraph 0152 shows no discussion of adjusting the number of layers in an already created GAN. The 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/BEN M RIFKIN/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        
Conferees:
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157    

/Jason Cardone/
Primary Examiner       

                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.